[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                October 31, 2006
                               No. 06-11543                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                            BIA No. A79-342-225

JOSE SADY FAYAD-RODRIQUEZ,


                                                                      Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.



                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (October 31, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Petitioner Jose Sady Fayad-Rodriquez (“Fayad”), through counsel, petitions
for review of the Board of Immigration Appeal’s (“BIA”) order dated February 9,

2005, denying his motion to reopen in which he sought to reapply for asylum,

withholding of removal under the Immigration and Nationality Act (“INA”), and

protection under the United Nations Convention Against Torture (“CAT”), §§ 208

of the INA, codified at 8 U.S.C. §§ 1158, 1231; and 8 C.F.R. § 208.16(c).1 Prior to

that decision, the BIA had issued two orders as to Fayad. First, on October 3,

2005, the BIA had affirmed the Immigration Judge’s (“IJ’s”) final removal order.

Second, on December 5, 2005, the BIA had denied a subsequent motion for

reconsideration filed by Fayad. Fayad filed no petition for review following either

of these earlier decisions.

       Fayad filed only one petition for review to this court, which was dated

March 7, 2006, but referenced the orders dated October 3, 2005, December 5,

2005, and February 9, 2006.

       Fayad now argues that the IJ abused its discretion by (1) denying his

application for asylum, withholding of removal, and CAT protection; (2) finding


       1
         On May 11, 2005, Congress passed, and the President signed into law, the REAL ID Act
of 2005, which amended the INA’s rules governing judicial review. See REAL ID Act of 2005,
Pub.L. 109-13, 119 Stat. 231. The Act made the permanent rules applicable to all petitions for
review, providing that any petition for review “filed under former section 106(a) of the
Immigration and Nationality Act (as in effect before its repeal by section 306(b) of the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1252 note)) shall be
treated as if it had been filed as a petition for review under section 242 of the Immigration and
Nationality Act (8 U.S.C. 1252).” Id. § 106(d), 119 Stat. 231, 311.


                                                2
that he was not persecuted based upon his political opinion; and (3) failing to make

a specific credibility determination.

                                           I.

      Before we can proceed on the merits of the petition for review, we “must

first consider whether we have subject matter jurisdiction to hear the petition at

all.” Resendiz-Alcaraz v. U.S. Attorney Gen., 383 F.3d 1262, 1266 (11th Cir.

2004). We “review subject matter jurisdiction de novo.” Gonzalez-Oropeza v.

U.S. Attorney Gen., 321 F.3d 1331, 1332 (11th Cir. 2003).

      An alien seeking review of a BIA decision must file a petition for review

within 30 days of the BIA’s final order of removal. See INA § 242(b)(1), 8 U.S.C.

§ 1252(b)(1) (2000). A petition for review is considered to be filed when it is

received by the clerk of the court. Fed. R. App. P. 25(a)(2)(A). “[T]he filing of a

motion to reopen or a motion to reconsider shall not stay the execution of any

decision made in the case.” 8 C.F.R. § 1003.2(f). The Supreme Court has ruled

that the filing of a motion with the BIA does not affect the finality of the order and

“does not toll the time to petition for review.” Stone v. INS, 514 U.S. 386, 394-95,

115 S. Ct. 1537, 1544, 131 L. Ed. 2d 465 (1995).

      For us to have jurisdiction to review the IJ’s findings, Fayad would have had

to file a notice of appeal from the BIA’s October 3, 2005, order affirming the IJ’s



                                           3
decision. See INA § 242(b)(1), 8 U.S.C. § 1252(b)(1) (2000); Stone, 514 U.S. at

394-95, 115 S.Ct. at 1544. An effective petition for review would therefore have

had to be filed, at the latest, on January 4, 2006, or 30 days after the December 5,

2005, decision. See INA § 242(b)(1), 8 U.S.C. § 1252(b)(1) (2000). However, the

only petition for review was filed on March 7, 2006. Despite the fact that the

petition referenced the decision dated October 3, 2005, as well as those dated

December 5, 2005, and February 9, 2006, it was untimely as to all except for the

February 9, 2006, decision. We therefore lack jurisdiction to review the merits of

the earlier two decisions. See Stone, 514 U.S. at 394-95, 115 S.Ct. at 1544; INA

§ 242(b)(1), 8 U.S.C. § 1252(b)(1) (2000).

         Based upon the foregoing, we dismiss the petition to the extent that the

arguments presented do not relate to the denial of the motion to reopen.

                                           II.

         Issues not argued on appeal are deemed abandoned and we need not consider

them. Mendoza v. U.S. Attorney General, 327 F.3d 1283, 1286 n.3 (11th Cir.

2003).

         As previously noted, Fayad properly petitioned for review only as to the

BIA’s February 9, 2006, denial of his motion to reopen. He now argues that the IJ

abused his discretion in denying his application for asylum, withholding of



                                            4
removal, and CAT protection and ordering him removed. Because Fayad advances

no argument regarding the BIA’s denial of the relevant motion on appeal, he has

abandoned any such challenge. See Mendoza, 327 F.3d at 1286 n.3. We,

therefore, deny the petition for review in this respect.

PETITION DISMISSED IN PART AND DENIED IN PART.




                                           5